Citation Nr: 0122550	
Decision Date: 09/17/01    Archive Date: 09/24/01

DOCKET NO.  00-12 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for trench foot.

2.  Entitlement to an increased evaluation for post-traumatic 
stress disorder, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel




INTRODUCTION

The veteran served on active duty from November 1965 to 
September 1967.  This appeal arises from a December 1999 
rating decision of the Department of Veterans Affairs (VA), 
Nashville, Tennessee, regional office (RO). 


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claims.

2.  The objective medical evidence does not demonstrate 
evidence of trench foot either during service or currently.

3.  The veteran's service connected post-traumatic stress 
disorder is manifested by occasional depression, irritability 
and sleep problems; these have been largely controlled with 
medication; the service connected post-traumatic stress 
disorder causes occupational and social impairment due to 
mild or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress; the current medical findings do not 
indicate the presence of panic attacks, suspiciousness, 
chronic sleep impairment, or memory loss.


CONCLUSIONS OF LAW

1.  Trench foot was not incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (2000).

2.  The criteria for an evaluation in excess of 10 percent 
for post-traumatic stress disorder have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4, Code 9411 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that while the appeal was pending, the 
President, on November 9, 2000, signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  The Act, in pertinent 
parts, eliminated the concept of a well-grounded claim and 
imposed on VA new duty to assist and notice obligations.  See 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, 114 Stat. 2096, 2099-2100 (2000); 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2001); see also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  Implementing regulations were 
promulgated on August 29, 2001.  See 66 Fed. Reg. 45620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).

In regard to the issues on appeal, the Board finds that the 
notification duties have been met and that the issues have 
been adequately developed for appellate review, and need not 
be remanded to the RO for initial review in light of the 
VCAA.  The veteran was notified that the evidence did not 
meet the criteria for the assignment of a higher rating for 
his service-connected disability, and he was informed by the 
statement of the case issued in May 2000 of the criteria 
necessary for entitlement to a higher evaluation, and 
informed of the evidence needed to substantiate his claim to 
service connection for the claimed disability of trench foot.  
The duty to assist the veteran in obtaining evidence to 
substantiate his claims has been met in that the RO has 
arranged for adequate VA examinations in August 1999, October 
1999, November 1999 and in August 2000 to identify and 
evaluate the level of severity of his post-traumatic stress 
disorder.  Outpatient treatment reports concerning treatment 
for post-traumatic stress disorder have been obtained.  
Numerous VA podiatry treatment reports as early as April 1983 
and as recently as August 1999 were obtained that did not 
show trench foot residuals or any vascular abnormalities.  
There is no indication that relevant records have not been 
obtained.  The Board finds that another remand would serve no 
useful purpose and would only impose unnecessarily additional 
burdens on VA without benefit flowing to the veteran.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) and Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).

Trench Foot: Service Connection

The Board is aware that the RO, in its rating decision in 
December 1999, denied entitlement to service connection for 
trench foot because, in the absence of a current showing of 
such disability, the claim was not well-grounded.  However, a 
supplemental statement of the case, dated in October 2000, 
shows that the RO considered the claim on the merits and 
again denied entitlement to service connection simply on the 
basis that the evidence did not show the presence of 
residuals of trench foot.  Thus, the veteran will not be 
prejudiced by the Board considering the claim on its merits.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty.  38 U.S.C.A. § 1110 (West 1991).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2000).

The service medical records show no complaints or findings 
related to trench foot.  The separation examination in 
September 1967 noted normal feet and skin examinations.

A September 1980 report noted a normal physical examination, 
with no feet abnormalities noted.  A VA podiatry consultation 
in February 1983 noted moderate pes planus and hallux valgus.  
On an April 1988 outpatient record, the veteran reported a 
history of trench foot and bunions.  The diagnoses were 
hallux valgus, pes planus and tinea pedis.  A July 1988 
orthopedic consultation noted moderate bunion, hallux valgus.  
A January 1999 outpatient record noted a reported history of 
trench foot.  The diagnosis was tinea pedis.  An August 1999 
VA podiatry consultation resulted in diagnoses of pes planus 
and hallux valgus.  

The medical record demonstrates diagnoses of pes planus, 
hallux valgus, and tinea pedis at various times since 1983.  
The medical evidence does not demonstrate objective evidence 
of trench foot either during service or currently.  While the 
veteran has reported a history of trench foot to various 
examiners, no such diagnosis has been made. The veteran's lay 
statements to the effect that he believes he has trench foot 
which began during his service in Vietnam are not supported 
by objective medical evidence and are not competent evidence 
to support a finding on a medical question requiring special 
experience or special knowledge.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992); Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).

The medical evidence in this case does not provide a basis 
upon which to conclude that the veteran has trench foot.  In 
view of the above, the Board concludes that service 
connection for that disability must be denied.  38 U.S.C.A. § 
1110 (West 1991); 38 C.F.R. § 3.303 (2000).

Post-traumatic Stress Disorder: Increased Rating

Service connection for post-traumatic stress disorder was 
granted in September 1995.  That rating decision assigned a 
10 percent evaluation from September 1994.  The veteran filed 
his claim for increased evaluation in August 1999.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (2000).  Separate diagnostic codes identify the 
various disabilities.  The veteran's post-traumatic stress 
disorder is rated under code 9411.  

Under that code section, a 100 percent evaluation requires 
total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  

A 70 percent evaluation is appropriate where there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  

A 50 percent evaluation contemplates occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. 

A 30 percent evaluation is appropriate where the evidence 
shows occupational and social impairment with occasional 
decrease in work efficiency or intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self care, 
and conversation normal), due to such symptoms as depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  

The current 10 percent evaluation is appropriate where the 
evidence shows occupational and social impairment due to mild 
or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or symptoms controlled by continuous 
medication.  38 C.F.R. Part 4, Diagnostic Code 9411 (2000).

The veteran underwent a private psychological evaluation in 
October 1999.  The veteran reported a history of having 
trouble keeping jobs, although he had worked for the Postal 
Service for 27 years.  He noted that he had adjusted 
adequately to his job as a mailhandler.  The veteran stated 
that he had problems getting along with people who could not 
relate to his military experience.  He had been married for 
25 years, with two children and two stepchildren.  The 
veteran reported that he felt depressed a lot of the time.  
He noted that his temper was related to tension, but that he 
did not have bad dreams anymore.  His sleep was fitful and 
irregular.  The veteran described his nerves as "shot" and 
reported that he got the "shakes" at times.  The diagnosis 
was post-traumatic stress disorder, and rule out personality 
disorder.  The Global Assessment of Functioning (GAF) score 
was 40.

A VA psychiatric examination was conducted in November 1999.  
The veteran noted that he lived with his wife and continued 
to work full-time at the Post Office.  He was not receiving 
any psychiatric treatment or psychiatric medications.  On 
examination, the veteran's speech was rational and goal-
directed.  There was no evidence of tangentiality, loosening 
of associations or flight of ideas.  No delusional material 
was elicited.  There was no evidence of hallucinations.  
Memory ability appeared fully functional.  The veteran's mood 
was pleasant and friendly.  He showed no signs of depression 
or anxiousness, and no suicidal or homicidal thoughts or 
intent were elicited or reported.  The veteran appeared to 
have a fairly active life, involving work and home and family 
activities.  The veteran enjoyed reading newspapers and 
magazines.  He watched movies on television as well as the 
History and Discovery channels.  He attended church, and went 
on outings with his wife, often to visit her relatives.  The 
examiner noted that the veteran's overall condition in terms 
of social and industrial capacity was only mildly impaired.  
The diagnoses were post-traumatic stress disorder, and 
alcohol abuse, by history, reportedly now in partial 
remission.  The GAF score was 60-70.

A January 2000 outpatient record noted that the veteran 
complained of trouble falling asleep.  He reported having 
flashbacks and dreams of Vietnam, as well as increasing 
nervousness, shaking and cold sweats.  These episodes 
occurred approximately two to three times per week.  The 
veteran was still working at the Post Office.  On 
examination, he was alert and fully oriented.  Speech and 
mood were normal, and affect was congruent.  His thought 
content and processes were normal.  The veteran denied any 
suicidal or homicidal ideations.  There were no 
hallucinations.  In February 2000, the veteran's sleep was 
noted to be improved.

In April 2000, the veteran's mood was noted to be somewhat 
improved on Zoloft, but he still had some periods of 
irritability and depression.  The veteran also reported 
intrusive thoughts, but nighttime events were noted to be 
less.  The veteran's affect was blunted and his mood 
dysphoric.  There were no suicidal or homicidal ideations, 
and his thoughts were organized.  

A VA psychiatric examination was conducted in August 2000.  
The veteran stated that he enjoyed his grandchildren a lot.  
He was active in church and liked to watch war movies.  He 
had a pretty good appetite.  The veteran stated that he 
continued to work at the Post Office, and declined to go into 
any problems he had there.  On examination, the veteran was 
oriented.  His affect was broad, with euthymic mood.  Speech 
was normal and memory was intact for recent and remote 
events.  There were no abnormalities in thought process or 
content.  The examiner noted that the veteran's overall 
condition in terms of social and industrial capacity was only 
mildly impaired.  The diagnosis was post-traumatic stress 
disorder, mild.  The GAF score was 65.

A VA outpatient record dated in September 2000 noted adequate 
sleep and low anxiety.  The veteran got mildly depressed and 
irritable at times, mostly situationally when he got 
aggravated at work.  He still had some intrusive thoughts.  
He continued to work and the Post Office with no major 
problems.  Affect was appropriate and mood mildly anxious.  
No suicidal or homicidal thoughts were present.

The evidence of record indicates that the veteran's post-
traumatic stress disorder is manifested by occasional 
depression, irritability and sleep problems.  These have been 
largely controlled with medication.  The two most recent VA 
examination reports described the veteran's social and 
industrial capacity as only mildly impaired, and reported his 
GAF score as "65" and "60-70".  The Board notes that a GAF 
score of 61-70 contemplates "some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, with some meaningful interpersonal 
relationships."  American Psychiatric Association: 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, (4TH 
ed. rev., 1994).

The evidence shows that the veteran continues to work full 
time, and he enjoys his family and church.  He is able to 
watch war movies.  In general, the medical evidence 
demonstrates that the veteran's post-traumatic stress 
disorder causes occupational and social impairment due to 
mild or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress.  The medical findings do not indicate the 
presence of panic attacks, suspiciousness, chronic sleep 
impairment, or memory loss. The Board finds that the criteria 
for a 30 percent evaluation for post-traumatic stress 
disorder have not been met.  38 C.F.R. Part 4, Diagnostic 
Code 9411 (2000).  The preponderance of the evidence is 
against entitlement to a rating in excess of 10 percent for 
post-traumatic stress disorder.





	(CONTINUED ON NEXT PAGE)


ORDER

The appeal is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

